PER CURIAM.
The defendant’s objection to the granting of the rehearing in this case after the cause had been decided and his motion to suppress the depositions for the taking of which the rehearing was granted, on the ground that the court below exercised a discretion where no discretion existed, because the complainant was fully apprized of tire existence of the evidence before he brought suit, relied upon proving it in an incompetent manner < and stated no facts showing that he was not financially able to do in May, 1915, what he did in August, 1915, are questions which, if erroneously decided, can be corrected on appeal, and therefore the remedy by mandamus does not lie.
The petition is denied.

@=»Eor other cases see samo topic & KEY-NUMBER in all Key-Numbered Digests & Indexes